Case: 12-14477    Date Filed: 09/11/2013   Page: 1 of 9


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14477
                       ________________________

                        Agency No. A099-034-964



XIAO LIN,

                                                                        Petitioner,


                                    versus


US ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (September 11, 2013)
                  Case: 12-14477     Date Filed: 09/11/2013      Page: 2 of 9


Before PRYOR and HILL, Circuit Judges, and O’KELLEY, ∗ District Judge.

PER CURIAM:

       This petition requires us to determine whether an adverse credibility

determination by an immigration judge is supported by substantial evidence when

an asylum applicant makes inconsistent statements in his airport interview, his

asylum application, and his testimony before the immigration judge. Xiao Lin, a

citizen of China, applied for asylum in the United States, withholding of removal,

and relief under the Convention Against Torture. He alleges that his local

government was trying to arrest him for a third time based on his opposition to the

seizure of a portion of his family farm. The immigration judge denied Lin’s

petition and made an adverse credibility determination based on inconsistencies in

Lin’s airport statement, the written statement of his application, and his testimony

at the removal hearing. Lin appealed his decision to the Board of Immigration

Appeal, which affirmed the denial of the petition for asylum and withholding of

removal. Because the record supports the adverse credibility determination by the

immigration judge and Lin waived his claim under the Convention by not

appealing the denial of that claim to the Board, we dismiss in part and deny in part

Lin’s petition.

                                   I. BACKGROUND

∗
Honorable William C. O’Kelley, United States District Judge for the Northern District of
Georgia, sitting by designation.
                                               2
              Case: 12-14477     Date Filed: 09/11/2013    Page: 3 of 9


      Xiao Lin is a citizen of China. Lin attempted to enter the United States

without a valid entry document. Lin was interviewed by an immigration officer

and informed the officer that he came to the United States because authorities in

China wanted to arrest him for opposing his village committee. Lin explained that

the government had attempted to take a portion of his family farm without

compensation. Lin explained that, after he voiced his opposition, security officers

came to arrest him the next day. He was arrested a total of two times. When asked

about the treatment he received in jail, Lin explained that “[t]hey would not let me

eat on time, they only gave me left over food, and they would not allow me to rest

and they made me stand for a long time.” After his release from his second arrest,

he hid to elude authorities and came to the United States for fear of future harm.

      The Department of Homeland Security served Lin with a notice to appear

and charged him as a removable alien who lacked valid entry documents when

admitted to the United States. Lin filed an application for asylum, 8 U.S.C.

§ 1158(a)(1); withholding of removal, id. § 1231(b)(3); and relief under the

Convention based on his political opinion and membership in a social group. In

his application, Lin alleged that his family owned between one and two acres of

land and that village officials told his family that their land would be procured to

build houses. Two officers arrested Lin after a village official heard him

complaining about the procurement of his family’s land. He was released two days


                                          3
              Case: 12-14477      Date Filed: 09/11/2013   Page: 4 of 9


later. After a two-day detention, Lin explained his arrest and detention to his

friends. Around one month later, two officers arrested Lin for insulting the

government and detained him. According to Lin’s application, he was given water,

but no food during this second detention.

      Lin explained in his application that, after he was released from his second

detention, he and two of his neighbors wrote a letter to complain about the village

government to the city government, and all three signed the letter. A day later,

Lin’s father informed him that the two neighbors were detained and beaten and that

officers were looking for Lin. According to Lin’s father, the neighbors told the

officers that Lin had written the letter and “arranged the whole thing.”

      Lin testified at a removal hearing before the immigration judge. Along with

testifying about the facts that gave rise to the initial harassment against him, Lin

testified that he was given no food and a “little bit of water” during his second

detention. He testified that he was forced to stand and not permitted to sleep. He

testified that he failed to mention in his application that he was deprived of sleep

and forced to stand during his second detention because he either “forg[o]t” or did

not know “how to write down all the information.” Lin found it difficult to explain

how the government knew about the complaints that led to his second arrest, but

suggested that a villager heard him complaining and told a government official.




                                            4
              Case: 12-14477     Date Filed: 09/11/2013     Page: 5 of 9


Lin’s counsel also told the immigration judge that his application was consistent

with his airport statement.

      The government argued that Lin’s application should be denied as

implausible and that his testimony was incredible. Although the Country Report

tendered by Lin as part of his application stated that land activists were tortured

and beaten, Lin conceded that he was not beaten. Although Lin’s neighbors sent

him their land records, which included their names, to include in his application,

both refused to provide affidavits for fear that the government would identify them

as helping Lin. Lin never mentioned the letter or his neighbors, including the

beating that they suffered, during his airport interview.

      The immigration judge denied Lin’s application. The immigration judge

made an adverse credibility determination based on inconsistencies in Lin’s airport

interview, application, and testimony. Lin testified that the most important

elements of his persecution were the letter that he wrote and the beating of the

other neighbors, but Lin did not mention the letter or the neighbors in his airport

statement. In his application, Lin also stated that he was not given food during his

second detention, but in his airport statement, Lin alleged that he was given

“leftover food” during detention. Lin’s airport statement also mentioned that he

was forced to stand and prevented from sleeping, but these facts were omitted from

his application. The immigration judge also ruled that Lin failed to meet his


                                           5
              Case: 12-14477     Date Filed: 09/11/2013   Page: 6 of 9


burden of establishing eligibility for the Convention based on lack of credibility

and that “his category has not risen to a group that would be so notorious or the

government would be so opposed that they would single him out for torture.”

      The Board affirmed the denial of Lin’s petition for asylum and withholding

of removal. The Board found that Lin failed to mention his claim under the

Convention in his appellate brief, so he had waived that claim. The Board also

upheld the adverse credibility determination.

                          II. STANDARD OF REVIEW

      We review a decision of the Board as the final judgment, unless the Board

expressly adopted the decision of the immigration judge. Ruiz v. Gonzales, 479

F.3d 762, 765 (11th Cir. 2007). Because the Board issued its own decision, but

adopted the reasoning of the immigration judge with regard to the adverse

credibility determination, we review both decisions. Id. We review credibility

determinations under the substantial-evidence test. Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1254–55 (11th Cir. 2006). We review “the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision,” and, to reverse, we must determine that the record “compels”

reversal. Id. at 1255.

                                III. DISCUSSION




                                          6
              Case: 12-14477     Date Filed: 09/11/2013   Page: 7 of 9


      Lin argues that the adverse credibility determination by the immigration

judge was not supported by substantial evidence. Under the REAL ID Act, 8

U.S.C. § 1158(b)(1)(B)(i)–(iii), an immigration judge must base his credibility

determination on a totality of all of the circumstances, including “the consistency

between the applicant’s . . . written and oral statements (whenever made and

whether or not under oath, and considering the circumstances under which the

statements were made) [and] the internal consistency of each such statement,” id.

§ 1158(b)(1)(B)(iii). Inconsistencies in the statements made by asylum applicants

may be considered by immigration judges “without regard to whether [they] go[]

to the heart of the applicant’s claim.” Id. And “an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

Where an applicant “omitted entire incidents and other significant facts” from his

airport interview, we have held that substantial evidence supports an adverse

credibility determination. See Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1051–

52 (11th Cir. 2009).

      Substantial evidence supports the adverse credibility determination based on

the inconsistencies in Lin’s interview, application, and testimony. Lin testified at

his removal hearing and alleged in his application that he was not fed during his

second detention, but in his airport interview, Lin stated that he was given leftover


                                          7
              Case: 12-14477      Date Filed: 09/11/2013   Page: 8 of 9


food during detention. Lin testified at the hearing and alleged in his application

that he wrote a letter with two neighbors that caused those neighbors to be detained

and beaten, but Lin failed to mention either the letter or the neighbors in his airport

interview. Lin stated in his airport interview that he was deprived of sleep and

forced to stand during his detention, but Lin failed to mention sleep deprivation or

being forced to stand in his application. Although Lin argues that he told the

immigration official conducting his airport interview that he was given food during

his detention because he understood the official to be asking about only his first

detention, even where explanations for the implausible aspects of an applicant’s

testimony are “tenable,” we still may reverse only if “substantial evidence” does

not support the adverse credibility determination. Chen v. U.S. Att’y Gen., 463

F.3d 1228, 1233 (11th Cir. 2006).

      We cannot consider Lin’s claim under the Convention. “[A]bsent a

cognizable excuse or exception, ‘we lack jurisdiction to consider claims that have

not been raised before the [Board].’” Amaya-Artunduaga v. U.S. Att’y Gen., 463

F.3d 1247, 1250 (11th Cir. 2006) (citing Sundar v. INS, 328 F.3d 1320, 1323 (11th

Cir. 2003)). Because Lin failed to raise his claim under the Convention before the

Board, we must dismiss the portion of his petition that addresses the claim under

the Convention for lack of subject matter jurisdiction. See id.

                                IV. CONCLUSION


                                           8
             Case: 12-14477    Date Filed: 09/11/2013   Page: 9 of 9


      We DISMISS the portion of Lin’s petition that addresses his claim under the

Convention Against Torture and DENY the remainder of his petition.




                                       9